                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

KENDRICK COOK-BEY, #174 046,                 )
A/K/A Kendrick Cook,                         )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:16-CV-307-WHA
                                             )
CAMILLE LUCKIE, et al.,                      )
                                             )
       Defendants.                           )


                                            ORDER

       On February 19, 2019, the Magistrate Judge filed a Recommendation (Doc. 44) to which

no timely objections have been filed. Upon an independent review of the file in this case and upon

consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED that the Court adopts the Recommendation and the Motion for Preliminary

Injunction (Doc. 43) is DENIED.

       This case is referred to the Magistrate Judge for further proceedings.

       Done, this 13th day of March 2019.




                                        /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
